Title: To James Madison from George W. Featherstonhaugh, 6 February 1821
From: Featherstonhaugh, George W.
To: Madison, James


                
                    Sir
                    Duanesburgh Feb 6. 1821
                
                I had the honour to receive your very obliging Letter of December last, and now request your acceptance of the Volume accompanying this: being with the most unfeigned respect Sir Your very faithful humble St.
                
                    GW Featherstonhaugh
                
            